Citation Nr: 0718174	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  00-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (M&ROC) in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the loss of taste and smell as the result 
of surgery performed by the Department of Veterans Affairs in 
July 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964 and from March 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 rating decision by the 
Department of Veterans Affairs (VA) M&ROC in Wichita, Kansas, 
that denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for the loss of taste 
and smell as the result of surgery performed by VA in July 
1997.  

In October 2003, January 2005, and June 2006, the Board 
remanded the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the loss of taste and 
smell as the result of surgery performed by VA in July 1997 
to M&ROC for further action which has now been completed.  


FINDING OF FACT

The veteran has the loss of taste and smell that is not the 
result of VA hospital/medical care or treatment in July 1997 
nor is the proximate cause of the loss of taste and smell 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital/medical treatment; or due to an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the loss of taste and 
smell as the result of surgery performed by VA in July 1997, 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in June 2003, March 2004, February 2005, 
and January 2007 cumulatively fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letters were not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in January 2007.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's pertinent VA medical treatment records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations and a VA medical 
opinion was obtained.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

VA medical records reflect that in December 1993, the veteran 
reported that he had experienced anosmia 10 years previously 
had had lost the complete sense of smell one year ago.  He 
indicated that he could still taste sweet and salty foods.  
It was noted that a prior computerized tomography (CT) had 
been negative for lesions and that the veteran's symptoms 
were consistent with allergic rhinitis.  In April 1994, it 
was questioned whether an allergy was the cause.  In May 
1994, it was noted that the veteran had allergic rhinitis.  
In November 1994, chronic sinusitis was also noted.  

In April and May 1997, it was documented that the veteran 
still had anosmia with no obstruction and a history of 
allergies.  The diagnosis was allergic rhinitis with 
sinusitis.  In May 1997, two CTs of the maxillofacial region 
were preformed.  The first revealed chronic sinusitis with 
retention cysts and acute or subacute exacerbation of the 
left sided maxillary sinusitis.  The second revealed 
bilateral maxillary and ethmoid sinus disease without 
significant interval change from previous examination, except 
for improvement in the ethmoid sinus disease since the first 
CT was performed.  

On July 8, 1997, the veteran underwent a right mid turbinate 
trim and resection of the left concha, removal of turbinate 
bones bullosa; left mid turbinate trim with removal of 
turbinate bones; right mid meatal antrostomy and exploration 
of the maxillary sinus; left mid meatal antrostomy and 
exploration of the maxillary sinus; right total ethmoidectomy 
with removal of ethmoid sinus; and left total ethmoidectomy 
with removal of ethmoid sinus.  

A November 1997 maxillofacial CT revealed polypoid masses 
with associated mucoperiosteal thickening of the maxillary 
sinuses and opacification of the ethmoids and right side of 
the sphenoid sinus consistent with chronic sinusitis.  No 
abnormal bony changes were demonstrated.  

In January 1999, the veteran was afforded a VA neurological 
examination.  At that time, the veteran stated that during 
service in Vietnam, he noticed that he could not smell 
certain odors.  Approximately 10 years ago (1989), he noticed 
that he had lost his sense of smell while performing an 
autopsy in his job as a detective.  Approximately 5 years 
ago, he noticed that he had lost all sense of smell.  The 
veteran also described a head injury he stated that he 
incurred during service.  He described losing consciousness.  
The veteran felt that his lost of the senses of smell and 
taste were related to this incident.  The veteran reported 
that he had undergone nasal surgery performed by VA in 1995 
(it actually was performed in 1997).  The veteran indicated 
that he was only able to taste very sweet and very salty 
foods.  Physical examination was performed.  The diagnosis 
was anosmia (by history complete loss of smell with 
associated loss of taste except for very sweet and salty 
foods with history of paranasal and nasal surgery.)  The 
etiology of anosmia was not known, but by history, was of 
long duration and the veteran had had complete anosmia for 
about 5 years.  The examiner stated that the anosmia was of 
long duration, but may be related to nasal surgery and 
chronic sinus problems.  

In February 1999, the veteran was afforded a VA sense of 
smell and taste examination.  The same examiner performed 
this examination as in January 1999.  The history was 
consistent with the prior examination.  The diagnoses was 
anosmia with history of gradual onset since 1968 or 1969 with 
total loss of smell approximately 6 years ago with a history 
of nasal/sinus surgery; partial loss of taste.  

In July 2001, the veteran was seen by VA for chronic 
sinusitis with polyps.  In December 2001.  At that time, it 
was noted that the veteran had undergone sinus surgery in 
July 1997 and had experienced some residual problems with 
occasional infections with nasal congestion and headaches.  
The examiner opined that the headaches were not related to 
the sinuses.  On examination, the examiner indicated that the 
surgical sites were well healed.  The ethmoid cavity and 
maxillary enterostomy were markedly more open on the left 
than on the right.  On the right, the maxillary enterostomy 
had a synechia dividing the enterostomy in 2 pieces.  There 
was no polypoid growth or obstruction.  There was no 
purulence and prior polyps had improved.  No nasofrontal 
ducts were easily visible.  The veteran described having some 
benign positional vertigo.  The examiner  stated that the 
veteran had recovered from his surgery and his sinuses 
appeared to be quite healthy.  He was provided medication for 
upper respiratory infection and the vertigo.  

In April 2004, a VA medical opinion was obtained regarding 
the question f whether it was as likely as not that any loss 
of smell and taste was the result of an inservice injury.  
The examiner concluded that there was no documentation of any 
head injury during service.  The examiner stated that it 
would be speculation to attribute anosmia to service.  Later 
factors such as smoking, allergic rhinitis, chronic 
sinusitis, and polyps were known factors for causing anosmia 
and likely caused the progressive anosmia.  The examiner 
stated that it was also known that anosmia could be caused by 
sinus surgery which likely contributed to the problem.  

At this juncture, the Board notes that the examiner who 
conducted the January and February 1999 examinations 
indicated a possible relationship between anosmia and the VA 
nasal surgery.  The April 2004 medical opinion indicated a 
causative link between the veteran's anosmia and his VA nasal 
surgery.  However, neither of these examiners provided an 
opinion regarding whether the loss of the sense of smell and 
taste were the result of fault by VA (carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the past of VA in furnishing care), or as 
result of an event not reasonably foreseeable.  Therefore, 
even though the VA examiners indicated that the veteran had 
additional disability due to the VA surgery, further medical 
clarification was needed.  

In June 2006, a VA medical opinion was provided based on a 
review of the claims file.  The examiner reviewed the 
pertinent history.  The examiner stated that in forming an 
opinion, the examiner had researched the possible causes of 
anosmia.  The examiner consulted a comprehensive medical 
reference and consulted with an Ears, Nose, and Throat 
surgeon who also reviewed the history and operation report.  
This surgeon indicated that the operation report showed no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of VA in furbishing 
care, or as result of an event not reasonably foreseeable.  
The surgeon also indicated that on review of the procedure, 
the operation did not involve the area where the olfactory 
nerves of smell were located.  The surgeon did not find any 
nexus or causation of anosmia related to surgery.  The 
examiner then referred to the medical reference which stated 
that nasal and paranasal sinus disease were the most common 
causes of smell disorders.  Other listed factors which were 
commonly known to be present in this veteran included chronic 
inflammatory disorders such as chronic rhinosinusitis, 
rhinitis, nasal polyps, and exposure to tobacco.  

The examiner concluded that it was apparent that the 
veteran's loss of smell and taste were due to the chronic 
rhinitis/sinusitis, polyps, and cigarette smoking which 
existed prior to the 1997 surgery as well as complaints of 
the loss of smell and taste prior to the surgery and such 
surgery had no effect/causation of the condition, no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of VA in furnishing 
care, or as result of an event not reasonably foreseeable.  

VA law and regulation require that the evidence must show 
that the additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

It is not contended nor shown that the veteran was furnished 
hospital or medical treatment without his consent.  There is 
competent medical evidence establishing that VA's actions 
resulted in additional disability, as noted above.  However, 
the Board finds that the June 2006 medical opinion is more 
probative than the opinions which indicated that there was 
additional disability after the surgery.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board attaches the most probative value to the June 2006 
opinion as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  This examiner 
referred to the veteran's medical history, cited to medical 
reference and principles, and consulted a specialist in Ears, 
Nose, and Throat surgery.  The other opinions were not as 
thorough and complete as this opinion.  

Nevertheless, even if there was additional disability, all of 
the pertinent criteria for compensation are not met.  
Specifically, as noted, the proximate cause of the disability 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  The June 2006 medical opinion is the 
sole opinion on this point.  As noted, the VA examiner 
provided a competent and probative opinion.  The VA examiner 
established that this criterion was not met and provided 
rationale, as indicated above.  

Although the veteran contends otherwise, he is not competent 
to make this assessment.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).

In order to establish eligibility under 38 U.S.C.A. § 1151, 
the veteran's July 1997 surgery/medical care by VA must have 
been a factor and the other listed criteria must be met.  
That is not the case here.

In sum, VA hospital/medical treatment did not result in the 
loss of taste and smell.  The veteran had the loss of the 
senses of smell and taste prior to surgery.  The VA records 
showed that these sense losses were due to rhinitis, 
sinusitis, and polyps.  Following surgery, the veteran 
continued to have the loss of smell and taste.  The most 
probative competent evidence establishes that the surgery did 
not cause the loss of smell and taste which were present 
prior to the surgery.  Further, there was no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital/medical treatment; and the loss of smell and taste 
was not the result of an event not reasonably foreseeable.

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the loss of taste and smell as the result of surgery 
performed by VA in July 1997 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


